IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 462A14
                            FILED 6 NOVEMBER 2015

AARON BYRD and ERIC COOMBS,
               Petitioners
              v.
FRANKLIN COUNTY, NORTH CAROLINA,
             Respondent



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 765 S.E.2d 805 (2014), affirming in part and

reversing in part an order entered on 24 September 2013 by Judge Robert H. Hobgood

in Superior Court, Franklin County. Heard in the Supreme Court on 5 October 2015.


      George B. Currin for petitioner-appellants.

      Davis, Sturges & Tomlinson, by Aubrey S. Tomlinson, Jr., for respondent-
      appellee.

      Williams Mullen, by Camden R. Webb, for Second Amendment Foundation,
      Inc., amicus curiae.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed.


      REVERSED.